ORDER
This case came before us for oral argument January 28, 1993 pursuant to an order which directed both parties to appear and show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The defendant, Aetna Casualty & Surety Co. (Aetna) was defaulted for failure to obey a conditional order requiring it to produce a copy of the plaintiffs’ insurance policy. No default judgment has been entered. Assuming, without deciding, that this appeal is properly before us in the absence of a final judgment, we hold that there was ample reason for the justice of the Superior Court to enter a default against Aetna for failure to comply with a discovery order.
Consequently, the appeal of Aetna is denied and dismissed. The entry of default is affirmed. The case may be remanded to the Superior Court for further proceedings.